Case 6:19-cv-00055-NKM-RSB Document 89 Filed 12/02/20 Page 1 of 2 Pageid#: 1887




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF VIRGINIA                                       12/2/2020
                                   LYNCHBURG DIVISION


    RUTH ANN WARNER,                                      CASE NO. 6:19-cv-55
    as Guardian of Jonathan James Brewster
    Warner,
                                                          ORDER
                                             Plaintiff,

                                                          JUDGE NORMAN K. MOON
            v.


    CENTRA HEALTH INC., et al.,


                                       Defendants.



         Before the Court is Plaintiff’s Motion to Modify Order Approving Compromise Settlement

  with Defendant Baskervill Architecture, Inc. Dkts. 85, 88. Plaintiff requests that the amount of the

  settlement be approved, that Defendant Baskervill Architecture, Inc. (“Baskervill”) be dismissed

  upon payment of the proceeds, but that the Court maintain jurisdiction of the matter pending the

  Commonwealth’s determination of its liens. Accordingly, the Court hereby MODIFIES its

  previous order, Dkt. 85, and ORDERS as follows:

     1. Baskervill, without admitting liability or negligence will pay Plaintiff $150,000, as the full

         and final settlement amount of any and all claims against Baskervill arising out of the

         January 11, 2016 shooting.

     2. The settlement requirements satisfy Va. Code § 8.01-35.1, and therefore discharges

         Baskervill from all liability for claims for contribution to any other person liable for the

         same injury alleged by Plaintiff.



                                                      1
Case 6:19-cv-00055-NKM-RSB Document 89 Filed 12/02/20 Page 2 of 2 Pageid#: 1888




    3. Upon receipt of the Commonwealth’s final position regarding its liens, Plaintiff will move

       the Court for approval of the distribution and request a hearing if there is no agreement

       regarding a proposed reduction. The Court retains jurisdiction over this matter to

       adjudicate the lien issue, if necessary.

       It is so ORDERED.



       The Clerk of the Court is directed to send a copy of this Order to all counsel of record.
                     2nd day of December, 2020.
       ENTERED this ______




                                                  2
